Title: To George Washington from Nicholas Cooke, 25 November 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence Novemr 25th 1775

Your Excellency’s Letter of the 15th instant I duly received. The General Assembly, at their late Session, had a Motion under Consideration for apprehending those Persons whose going at large might be injurious to the common Cause; but the defenceless precarious Situation of the Town of Newport induced the Assembly to postpone the Measure, until the Inhabitants of that Town are more generally removed. The Assembly however took into Possession the Estates of several of the most active Tories, and also passed an Act making it Death and Confiscation of Estate to supply the Enemy’s Navy, or Army, with Provisions, or naval or warlike Stores, or to hold a traiterous Correspondence with them, or to pilot any of their Ships, with an Exception in Favour of the Town of Newport, who may, under the Direction of the Commander of the Forces on Rhode Island, supply the Ships in that Harbor with a stipulated Quantity of Provisions, upon Condition that the Wood-Boats, Ferry-Boats, and Boats with Provisions pass and repass unmolested. The General Committee of the Colony will sit here next Tuesday. I shall lay your Letter before them, who without Doubt will give it that serious Deliberation which its great Importance deserves.

Your Letter of the 18th did not come to Hand until last Evening. I have given Orders to the Troops on Block Island to be immediately removed, and forwarded to Cambridge. I am with great Esteem and Respect Sir Your most obedt and most humble Servant

Nichs Cooke

